Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156955(76)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 156955
  v                                                                 COA: 333435
                                                                    Wayne CC: 15-007271-FC
  HERBERT DEWEY BALDRIDGE,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before February 21, 2018. The motion to direct the Department of Corrections to
  provide defendant-appellant with a copy of plaintiff-appellee’s answer is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 31, 2018

                                                                               Clerk